Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                  September 15, 2014

The Court of Appeals hereby passes the following order:

A15D0033. ROBERT JAY DAVIS v. THE STATE.

      After a jury convicted him of aggravated stalking, Robert Jay Davis filed a
motion for new trial. The trial court denied his motion, and Davis filed, in this Court,
a “Direct Appeal with Brief.” Davis’s filing has been docketed as an application for
discretionary appeal.
      From the limited materials Davis has presented, the trial court’s order appears
to be subject to direct appeal. See Rowland v. State, 264 Ga. 872 (1) (452 SE2d 756)
(1995) (notice of appeal is timely if filed within 30 days of entry of the trial court’s
order denying a motion for new trial).1
      This Court will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Davis shall have ten days from the date of this
order to file a notice of appeal with the trial court. If he has already filed a notice of
appeal, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.




      1
        The trial court’s order indicates that Davis was convicted in January 2014,
and that he filed his motion for new trial on January 15, 2014. The court’s order
denying his motion was motion was entered on August 15, 2014, and Davis filed his
application on August 27, 2014.
Court of Appeals of the State of Georgia
                                 09/15/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.